Exhibit 10.1

 

LEAK-OUT AGREEMENT

 

August __, 2019

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and between Inpixon, a Nevada corporation
(the “Company”), and the person or persons named on the signature pages hereto
(collectively, the “Holder”).

 

Reference is hereby made to (a) the Underwriting Agreement, dated August 12,
2019, by and among the Company and Ladenburg Thalmann & Co. Inc. (“Ladenburg”)
and Maxim Group LLC (“Maxim”), as representative of the several underwriters
named therein (the “Underwriting Agreement”), in connection with the
underwritten public offering (the “Offering”) of the Company, pursuant to which
the Holder and certain other purchasers acquired (i) shares of voting common
stock (“Common Stock”) of the Company (“Shares”), (ii) Series 6 Convertible
Preferred Stock of the Company (the “Preferred Shares”), and (iii) Series A
Warrants of the Company to purchase Shares (the “Common Warrants,” and together
with the Shares and Preferred Shares, the “Securities”) and (b) the registration
statement on Form S-1 (File No. 333-232448) (“Registration Statement”). 
Capitalized terms not defined herein shall have the meaning as set forth in the
Underwriting Agreement, unless otherwise set forth herein.

 

The Company is requiring this Leak-Out Agreement from purchasers that purchase
$100,000 or more of Securities in the Offering.

 

The Holder agrees solely with the Company that from the time of both (a) the
Company’s public announcement of the final pricing of the Offering and (b) the
Company, Ladenburg or Maxim notifying the Holder that each purchaser that
purchased $100,000 or more of Securities in the Offering has executed an
agreement substantially similar to this Leak-Out Agreement (the “Effective Time”
and such date, the “Effective Date”) and ending at 4:00 pm (New York City time)
on the earlier of (i) the date that is seventy-five (75) days after the
Effective Date and (ii) the date on which a total of more than 60,000,000 shares
of Common Stock (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or other similar events occurring after the date
hereof) have traded since the Effective Time as reported by Bloomberg (such
period, the “Restricted Period”), neither the Holder, nor any affiliate of such
Holder which (x) had or has knowledge of the transactions contemplated by the
Underwriting Agreement, (y) has or shares discretion relating to such Holder’s
investments or trading or information concerning such Holder’s investments,
including in respect of the Securities, or (z) is subject to such Holder’s
review or input concerning such affiliate’s investments or trading (together,
the “Holder’s Trading Affiliates”), collectively, shall sell, dispose or
otherwise transfer, directly or indirectly, (including, without limitation, any
sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), shares of Common
Stock, or shares of Common Stock underlying any Common Stock Equivalents (as
defined in the Underwriting Agreement), held by the Holder on the date hereof,
as well as the shares of Common Stock issuable upon conversion of the Preferred
Shares and upon exercise of the Common Warrants (collectively, the “Restricted
Securities”), in an amount representing more than ___%1 of the composite trading
volume of Common Stock as reported by Bloomberg, LP on each applicable Date of
Determination (“Leak-Out Percentage”); provided, that the foregoing restriction
shall not apply to any actual “long” (as defined in Regulation SHO of the
Securities Exchange Act of 1934, as amended) sales by the Holder or any of the
Holder’s Trading Affiliates at a price greater than $0.65 (in each case, as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof);
provided, further, that the foregoing restriction shall not apply to any actual
“long” sales of shares of Common Stock purchased in open market transactions by
the Holder or any of the Holder’s Trading Affiliates during the Restricted
Period.

 

 



1 Pro rata portion of 35% among investors executing Leak-Out Agreements, based
on the aggregate amount to be paid by each such investor for the Securities.

 

 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
any Restricted Securities to any Person (an “Assignee”) in a transaction which
does not need to be reported on the consolidated tape on the Company’s principal
Trading Market, without complying with (or otherwise limited by) the
restrictions set forth in this Leak-Out Agreement; provided, that as a condition
to any such sale or transfer an authorized signatory of the Company and such
Assignee duly execute and deliver a leak-out agreement in the form of this
Leak-Out Agreement (an “Assignee Agreement”, and each such transfer a “Permitted
Transfer”) and, subsequent to a Permitted Transfer, sales of the Holder and the
Holder’s Trading Affiliates and all Assignees (other than any such sales that
constitute Permitted Transfers) shall be aggregated for all purposes of this
Leak-Out Agreement and Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given to Ladenburg and Maxim, who subsequently shall deliver such notice,
consent, waiver or other communication to the Company or Holder, as applicable.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Section 16 of the
Underwriting Agreement.

 

 

 

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

As of the Effective Time, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, if any, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and the Holder or any of its affiliates, on the other hand, with respect
to this Leak-Out Agreement and the transactions contemplated hereby shall
terminate. Notwithstanding anything contained in this Leak-Out Agreement to the
contrary and without implication that the contrary would otherwise be true, the
Company expressly acknowledges and agrees that as of the Effective Time, the
Holder shall not have (unless expressly agreed to by the Holder after the date
hereof), any duty of confidentiality with respect to, or a duty to the Company
not to trade on the basis of, any material, non-public information regarding the
Company or any of its Subsidiaries.

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the Underwriting Agreement (each, an “Other Holder”) or any other holder
of any of the Securities issued under the Registration Statement (each, a
“Prospectus Purchaser Other Holder”) pursuant to any other agreement (including,
without limitation, any other leak-out agreement (each, an “Other Leak-Out
Agreement”), and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder or any Prospectus Purchaser
Other Holder under any such other agreement. Nothing contained herein or in this
Leak-Out Agreement, and no action taken by the Holder pursuant hereto, shall be
deemed to constitute the Holder and Other Holders or any Prospectus Purchaser
Other Holder as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Holder and the Other Holders or any
Prospectus Purchaser Other Holder are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Leak-Out Agreement and the Company acknowledges that the Holder and the Other
Holders or any Prospectus Purchaser Other Holder are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Leak-Out Agreement or any other agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder or any Prospectus
Purchaser Other Holder to be joined as an additional party in any proceeding for
such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that it will use commercially
reasonable efforts to enforce the provisions of each Other Leak-Out Agreement in
accordance with its terms. If the Company becomes aware that any party to any
Other Leak-Out Agreement has breached or failed to comply with any provision of
such Other Leak-Out Agreement, the Company shall use its commercially reasonable
efforts to seek specific performance of the terms of such Other Leak-Out
Agreement during the remainder of the Restricted Period.

 

The Company covenants that, if the Holder delivers a Notice of Conversion (as
defined in the Certificate of Designation) no later than 12:00 p.m. (New York
City time) on the Closing Date to convert any Preferred Shares between the
Effective Date and the Closing Date, the Company shall deliver the
Conversion Shares to the Holder on the Closing Date in connection with
such Notice of Conversion.

 

 

 

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder or any Prospectus Purchaser Other Holder that purchases $100,000 or
more of Securities in the Offering with respect to any restrictions on the sale
of Securities substantially in the form of this Leak-Out Agreement, including
any Other Leak-Out Agreement (or any amendment, modification, waiver or release
thereof) (each a “Settlement Document”), is or will be more favorable to such
Other Holder than those of the Holder and this Leak-Out Agreement. If, and
whenever on or after the date hereof, the Company enters into a Settlement
Document with terms that are materially different from this Leak-Out Agreement,
then (i) the Company shall provide notice thereof to the Holder promptly
following the occurrence thereof and (ii) the terms and conditions of this
Leak-Out Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Leak-Out Agreement shall apply to the Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Holder. The provisions of this
paragraph shall apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

The parties hereto have executed this Leak-Out Agreement as of the date first
set forth above.

 

  Sincerely,       INPIXON       By:       Name:     Title:

 

Agreed to and Accepted:       “HOLDER”               By:       Name:     Title:
 

 

 

 

 

